The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2014

                                       No. 04-13-00395-CR

                                         Rigo GUERRA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00042-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER

        Appellant’s brief was originally due to be filed on November 18, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to December 18, 2013. On December 27, 2013, the appellant filed a motion
requesting an additional extension of time to file the brief until January 17, 2014, for a total
extension of sixty days. By order dated December 30, 2013, the motion was granted. The order
stated that appellant’s brief must be filed by January 14, 2014. The motion further stated, “THIS
IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED.”

        The brief was not filed by the January 14, 2014. On January 21, 2014, this court issued
an additional order extending the deadline for filing the brief to January 27, 2014. The order
stated that if the brief was not filed by January 27, 2014, this appeal would be abated to the trial
court for an abandonment hearing, and the trial court would be asked to consider whether
sanctions are appropriate against appellant’s attorney. TEX. R. APP. P. 38.8(b)(2). The brief was
not filed by January 27, 2014.

       On February 4, 2014, we abated this appeal to the trial court for an abandonment hearing,
requesting the trial court to conduct a hearing and file supplemental records by March 6, 2014.
A copy of this order is attached to this order. On March 5, 2014, the trial court filed a motion
requesting an extension of time to conduct the hearing, stating the hearing will be held on March
14, 2014.
        Despite this court’s February 4, 2014 order abating this appeal for an abandonment
hearing, appellant’s attorney filed a motion to abate this appeal on February 27, 2014, stating that
the appellate record is incomplete with regard to a hearing conducted in the underlying cause on
March 14, 2013. Appellant’s attorney further states, however, that he has been unsuccessful in
contacting the court reporter to determine the availability of the record which might also require
the entry of findings of fact and conclusions of law by the trial court. A copy of this motion is
attached to this order.

       The trial court’s motion requesting an extension of time is GRANTED. The trial court is
ORDERED to file supplemental clerk’s and reporter’s records in this court, no later than March
21, 2014, which must include:

   1. a transcription of the hearing and copies of any documentary evidence admitted;

   2. written findings of fact and conclusions of law;

   3. recommendations addressing the questions enumerated in the February 4, 2014 order; and

   4. recommendations regarding the issues raised by appellant’s attorney in his February 27,
      2014 motion with respect to the availability of a record in the underlying cause from a
      March 14, 2013 hearing and findings of fact and conclusions of law pertinent to the
      appellant’s statement or confession.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court
                                                                     The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2014

                                       No. 04-13-00395-CR

                                         Rigo GUERRA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00042-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due to be filed on November 18, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to December 18, 2013. On December 27, 2013, the appellant filed a motion
requesting an additional extension of time to file the brief until January 17, 2014, for a total
extension of sixty days. By order dated December 30, 2013, the motion was granted. The order
stated that appellant’s brief must be filed by January 14, 2014. The motion further stated, “THIS
IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED.”

        The brief was not filed by the January 14, 2014. On January 21, 2014, this court issued
an additional order extending the deadline for filing the brief to January 27, 2014. The order
stated that if the brief was not filed by January 27, 2014, this appeal would be abated to the trial
court for an abandonment hearing, and the trial court would be asked to consider whether
sanctions were appropriate against appellant’s attorney. TEX. R. APP. P. 38.8(b)(2). The brief
was not filed by January 27, 2014.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?
       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than March 6, 2014, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions
of law, and (3) recommendations addressing the above enumerated questions.




                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court
                                                                                                                                                        ACCEPTED
                                                                                                                                                   04-13-00395-CR
                                                                                                                                        FOURTH COURT OF APPEALS
                                                                                                                                             SAN ANTONIO, TEXAS
                                                                                                                                              2/27/2014 5:07:41 PM
                                                                                                                                                     KEITH HOTTLE
                                                                                                                                                            CLERK

                                                    NO.	  04-­‐13-­‐00395-­‐CR	  
                                                                   	  
	  
                                                                                                                   FILED IN
RIGO	  GUERRA,	              	      	       	       §	            	  	  	  IN	  THE	  COURT	  4th
                                                                                                          OF	  A PPEALS	  
                                                                                                                COURT    OF APPEALS
	       Appellant	                                                                                       SAN ANTONIO, TEXAS
	                                                                                                       02/27/2014 5:07:41 PM
vs.	    	       	           	      	       	       §	            	  	  	  	  FOURTH	  DISTRICT	     OF	  TEXAS	  
                                                                                                               KEITH    E. HOTTLE
	                                                                                                                     Clerk
	  
THE	  STATE	  OF	  TEXAS	  	      	       	       §	            	  	  	  SAN	  ANTONIO,	  TEXAS	  
	  
	  
                               APPELLANT’S	  MOTION	  TO	  ABATE	  APPEAL	  
                     FOR	  ENTRY	  OF	  FINDINGS	  OF	  FACT	  AND	  CONCLUSIONS	  
                       OF	  LAW	  RELATING	  TO	  THE	  APPELLANT’S	  PRE-­‐TRIAL	  
                 MOTION	  TO	  SUPPRESS	  EVIDENCE	  OF	  THE	  APPELLANT’S	  
                                          STATEMENT/CONFESSION	  
                                                         	  
TO	  THE	  HONORABLE	  COURT	  OFAPPEALS:	  
	  
	       Now	  comes,	  Rigo	  Guerra,	  appellant	  in	  the	  instant	  cause	  and	  files	  this	  
“Appellant’s	  Motion	  to	  Abate	  Appeal	  for	  Entry	  of	  Findings	  of	  Fact	  and	  Conclusions	  of	  
Law	  Relating	  to	  the	  Appellant’s	  Pre-­‐Trial	  Motion	  to	  Suppress	  Evidence	  of	  the	  
Appellant’s	  Statement/Confession.	  	  In	  support	  of	  the	  motion	  the	  appellant	  would	  
show	  unto	  the	  Court	  the	  following:	  
	  
                                                                    A.	  
	         The	  appellant	  is	  presently	  appealing	  his	  conviction	  for	  the	  offense	  of	  Capital	  
Murder	  arising	  out	  of	  LaSalle	  County	  wherein	  he	  was	  convicted	  and	  sentenced	  to	  
Life	  in	  confinement	  in	  the	  Texas	  Department	  of	  Criminal	  Justice.	  	  	  
	  
                                                                    B.	  
	         The	  record	  of	  the	  trial	  along	  with	  the	  clerk’s	  record	  has	  been	  filed	  in	  this	  
Court	  and	  the	  matter	  is	  pending	  of	  the	  appellant’s	  brief	  in	  this	  Court	  by	  the	  
undersigned.	  	  A	  review	  of	  the	  record	  has	  revealed	  that	  a	  portion	  of	  the	  record	  is	  not	  
presently	  before	  the	  Court.	  	  That	  portion	  of	  the	  record	  is	  essential	  to	  an	  adequate	  
presentation	  of	  the	  appellant’s	  allegations	  of	  error.	  
                                                                     C.	  
	         The	  record	  reflects	  that	  prior	  to	  trial	  appellant’s	  trial	  counsel	  filed	  a	  written	  
“Motion	  To	  Determine	  Admissibility	  of	  Written	  Or	  Oral	  Statements	  of	  Defendant	  
Outside	  The	  Presence	  of	  Jury”.	  (C.R.1-­‐107)	  The	  trial	  Court’s	  docket	  sheet	  reflects	  
that	  a	  hearing	  was	  conducted	  on	  that	  motion	  on	  March	  14,	  2013.	  The	  court	  
reporter’s	  record	  that	  has	  been	  forwarded	  to	  this	  Court	  does	  not	  contain	  a	  record	  of	  
that	  hearing.	  	  	  The	  reporter’s	  record	  filed	  with	  this	  Court	  consists	  of	  the	  record	  of	  
the	  trial	  starting	  on	  May	  6,	  2013	  with	  the	  jury	  voir	  dire	  process	  and	  concludes	  with	  
the	  jury’s	  verdict	  returned	  on	  May	  15,	  2013.	  	  The	  undersigned	  has	  completed	  a	  
review	  of	  that	  record	  and	  has	  been	  unable	  to	  locate	  a	  record	  of	  the	  hearing	  on	  the	  
appellant’s	  pre-­‐trial	  motion	  or	  any	  findings	  of	  fact	  and	  conclusions	  of	  law	  relating	  to	  
the	  appellant’s	  statement	  that	  was	  ultimately	  admitted	  at	  trial.	  
	  
                                                                     D.	  
	         The	  undersigned	  has	  attempted	  to	  contact	  the	  court	  reporter	  in	  the	  instant	  
case	  but	  has	  not	  been	  able	  to	  determine	  whether	  the	  record	  in	  question	  is	  available.	  	  
Those	  efforts	  are	  continuing.	  	  The	  undersigned	  is	  also	  attempting	  to	  determine	  
whether	  the	  necessary	  findings	  and	  conclusions	  of	  the	  trial	  court	  are	  available.	  
	  
                                                                     E.	  
	         It	  would	  appear	  that	  the	  instant	  matter	  should	  be	  abated	  and	  returned	  to	  the	  
trial	  court	  for	  purposes	  of	  the	  entry	  of	  the	  trial	  Court’s	  findings	  of	  fact	  and	  
conclusions	  of	  law	  pertinent	  to	  the	  appellant’s	  claims	  regarding	  the	  admissibility	  of	  
his	  statement/confession.	  See:	  Vasquez	  v.	  State,	  411	  S.W.3d	  918	  (Tex.	  Crim.	  App.	  
2013);	  State	  v.	  Elias,	  339	  S.W.3d	  667	  (Tex.	  Crim.	  App.	  2011);	  State	  v.	  Saenz,	  411	  
S.W.3d	  488	  (Tex.	  Crim.	  App.	  2013).	  
	  
                                                                     F.	  	  
	         There	   are	   existing	   other	   arguable	   points	   of	   error	   that	   the	   undersigned	   will	  
continue	  to	  research	  while	  this	  motion	  awaits	  resolution.	  
	  
                                             CONCLUSION	  AND	  PRAYER	  
	  
	         Wherefore	  premises	  considered	  the	  appellant	  would	  request	  that	  this	  court	  
abate	   the	   instant	   appeal	   for	   purposes	   of	   the	   supplementation	   of	   the	   record	   with	   a	  
record	  from	  the	  hearing	  on	  the	  appellant’s	  pre-­‐trial	  motion	  to	  suppress	  along	  with	  
the	  trial	  court’s	  findings	  of	  fact	  and	  conclusions	  of	  law	  relating	  to	  that	  motion.	  
	  
Respectfully	  submitted,	  
	  
________/s/__________________	  
Edward	  F.	  Shaughnessy,	  III	  
Attorney	  for	  the	  appellant	  
	  
                                              CERTIFICATE	  OF	  SERVICE	  
                                                                    	  
	         I,	  Edward	  F.	  Shaughnessy,	  attorney	  for	  the	  appellant	  hereby	  certify	  that	  a	  
true	  and	  correct	  copy	  of	  the	  instant	  motion	  was	  served,	  by	  U.S.	  Mail	  on	  Mark	  Ledet,	  
attorney	  for	  the	  appellee	  at	  1327	  3rd	  Street,	  Floresville	  Texas,	  78026,	  on	  this	  the	  27	  
day	  of	  February,	  2014.	  
	  
________/s/___________________	  
Edward	  F.	  Shaughnessy	  
Attorney	  for	  the	  appellant